Citation Nr: 1511678	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Whether the reduction of the rating from 20 percent disabling to noncompensable for the Veteran's left lower extremity radiculitis associated with degenerative changes and disc herniation of the lumbar spine, effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2003 to March 2004.  The Veteran has additional service in the United States Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which reduced the Veteran's disability rating for left lower extremity radiculitis from 20 percent disabling to noncompensable (zero percent disabling).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO granted service connection for left lower extremity radiculitis, and assigned an initial 20 percent disability rating, effective August 21, 2007. 

2.  The record shows that the 20 percent disability rating for the Veteran's left lower extremity radiculitis had been in effect for less than five years. 

3.  Following a September 2009 VA examination, in a December 2009 rating decision, the RO proposed to reduce the disability rating of left lower extremity radiculitis from 20 percent disabling to noncompensable.  A February 2010 rating decision implemented the rating reduction from 20 percent disabling to noncompensable, effective June 1, 2010.  

4.  The evidence of record does not show improvement in the service-connected left lower extremity radiculitis. 

CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for service-connected left lower extremity radiculitis, effective June 1, 2010, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the issue of whether the rating reduction for left lower extremity radiculitis was proper is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i); see also, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a final rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

In a February 2008 rating decision, the RO granted service connection for left lower extremity radiculitis associated with degenerative changes and disc herniation of the lumbar spine, and assigned an initial disability rating of 20 percent, effective August 21, 2007.  Following initiation of a claim for an increased disability rating for the lumbar spine disability, the RO issued a rating decision in December 2009, which continued the current lumbar spine disability rating and proposed to reduce the disability rating of left lower extremity radiculitis from 20 percent disabling to noncompensable.  The RO cited a September 2009 VA examination report and subsequent addenda, which indicate no current evidence of left lower extremity radiculitis.  The Veteran was informed of this proposed reduction in a letter dated December 21, 2009, and was given 60 days to respond.  

Having received no response from the Veteran, the RO took final action to reduce the disability evaluation in a February 2010 rating decision, in which the disability rating was reduced from 20 percent disabling to noncompensable, effective June 1, 2010.  The Veteran was notified of such action in a letter dated March 3, 2010.  In August 2010, the Veteran perfected an appeal as to the propriety of the rating reduction. 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for the Veteran's service-connected left lower extremity radiculitis were properly carried out by the RO.  In a December 2009 rating decision and subsequent letter, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit, within 60 days, any additional evidence to show that the disability rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing, which he did not request. 

As indicated above, the Veteran was notified of the proposed rating reduction in a letter dated December 21, 2009.  The RO took final action to reduce the disability rating in a February 2010 rating decision.  The reduction action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 20 percent disabling to noncompensable for the Veteran's service-connected left lower extremity radiculitis.  The Veteran does not otherwise contend that the RO failed to follow proper procedural requirements.

Propriety of Reduction of Service-Connected Left Lower Extremity Radiculitis

The Veteran contends that the RO erred when it reduced the rating of the left lower extremity radiculitis from 20 percent disabling to noncompensable, effective June 1, 2010.  Specifically, the Veteran contends that the left lower extremity symptomatology has not improved, but has progressively worsened since the initial grant of service connection.  Specific to his left leg, the Veteran reports that he continues to experience pain, but the pain is intermittent and variable in intensity.  In addition, the Veteran reports that his lumbar spine condition, including his left leg symptoms, have resulted in decreased functional independence, increased difficulty with transitional movements (e.g., transitioning from sitting to standing), decreased functional capacity, and decreased tolerance to sitting, standing, and walking.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Where a disability rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Re-examination disclosing improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2014). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens, 7 Vet. App. 320.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing a veteran's disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two disability ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).

As noted above, the RO granted service connection for left lower extremity radiculitis in a February 2008 rating decision, and assigned a 20 percent disability rating.  The disability rating was provided under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8620, which provides a 20 percent disability rating for neuritis of the sciatic nerve of moderate severity.  Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory distribution, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  Further, when the peripheral nerve involvement is wholly sensory, the maximal rating that may be assigned will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a.  

The RO granted service connection for left lower extremity radiculitis, and assigned an initial disability rating of 20 percent, in part, based on August 2007 private treatment records and a December 2007 VA examination report.  The RO indicated that on the basis of these records, the Veteran's left lower extremity radiculitis was manifested by neuritis of the left sciatic nerve of moderate intensity. 

An August 2007 private examination report indicates the Veteran complained of an onset of left lower thigh pain beginning in May 2007 after he was lifting objects at his work.  The examination report also indicates that the Veteran experienced some relief of his leg pain with chiropractic treatments, but had experienced recurrences with varying severity since its onset.  The Veteran denied weakness in his left leg, and denied any bowel or bladder changes.  Upon examination, the private physician determined that the Veteran's gait, reflexes, and muscular strength were normal.  The physician indicated that the Veteran was experiencing recurrent leg symptoms following lumbar spine surgery, and scheduled the Veteran for an epidural steroid injection for symptom management.  The subsequent August 2007 procedural note that detailed the steroid injection provided a diagnosis of left L5-S1 radiculitis.  

The December 2007 VA examination report indicates that the Veteran reported an onset of back and leg pain following a lifting injury in May 2007.  The VA examiner noted that the Veteran reported constant low back pain, but variable lower extremity pain, which was more intense in the left leg than the right, and which was aggravated by activities such as bending, twisting, and lifting.  The Veteran denied weakness in either leg and denied any bowel or bladder changes.  Upon examination, the VA examiner determined that the Veteran's sensation, gait, reflexes, and muscular strength were normal.  In addition, the VA examiner indicated no evidence of muscular atrophy.  

The RO notified the Veteran of the proposed rating reduction in December 2009.  The reduction from 20 percent disabling to noncompensable appears to be based primarily on findings reported in a September 2009 VA examination report and subsequent addenda.  

The Veteran was afforded a VA examination in September 2009 in connection with the Veteran's claim for increased disability compensation for his lumbar spine disability.  The VA examiner noted the Veteran's treatment history for his lumbar spine disability, including the August 2007 epidural steroid injection, which the Veteran indicated helped to decrease his leg symptoms.  The VA examiner indicated that the Veteran reported constant low back pain with daily radiating pain into the right leg, but no complaints of left leg pain.  The VA examiner specifically noted that a left leg radiculopathy was noted upon examination in September 2008, but that the Veteran did not report any left leg pain currently.  Upon examination, the VA examiner determined that the Veteran's sensation, gait, reflexes, and muscular strength were normal.  The VA examiner provided a diagnosis of degenerative changes and disc herniation of the lumbar spine, status post surgery with radiculopathy of the S1 dermatome.  

In November 2009, the VA examiner was asked to clarify the diagnosis provided in the September 2009 VA examination report.  The VA examiner clarified that the Veteran denied left leg pain at the time of the examination and the physical examination was normal.  Therefore, the VA examiner opined that there was no evidence of left radiculopathy during the September 2009 VA examination.  

In December 2009, the VA examiner was asked to opine on whether the Veteran presented with symptoms of left femoral neuropathy.  The VA examiner indicated that femoral neuropathies are fairly uncommon and usually follow traumatic events (such as fractures, surgeries, and childbirth).  In addition, the VA examiner indicated that symptoms and physical examination findings of femoral neuropathy can overlap with symptoms of back pain with radiculopathy.  Therefore, based on the Veteran's known history of a lumbar spine disability and associated surgical procedures, the VA examiner opined that the Veteran's symptomatology did not indicate the presence of a left femoral neuropathy.  

Based on a review of all the evidence of record, lay and medical, however, the Board finds that, at the time of the February 2010 rating decision that reduced the disability rating of the Veteran's left lower extremity radiculitis, improvement in the service-connected disability was not demonstrated by a preponderance of the evidence.  

An April 2008 private treatment record indicates that the Veteran complained of "some episodes recently of a very severe burning pain in his right buttocks more than his left" that were of short-duration, but with increased frequency.  The Veteran denied constant pain in his legs or radiating pain below the knee.  Upon examination, the private physician determined that the Veteran's gait and muscular strength were normal.  

A September 2008 VA examination report indicates that the Veteran complained of intermittent radiating pain, with greater severity in the left hip and buttock, and a sensation of warmth in his left buttock and anterior thigh.  Upon physical examination, the VA examiner determined that the Veteran's sensation was intact and strength was good.  The VA examiner provided a diagnosis of radiculopathy of the left leg secondary to herniated disc, status post surgery.  

An October 2008 private treatment record indicated the Veteran complained of low back and bilateral leg pain, left worse than right.  The private physician noted that the Veteran reported that his pain was variable due to activity and that some days he would have no pain, but other days his pain was quite severe.  The private physician noted a current magnetic resonance imaging (MRI) study that revealed a small disc bulge toward the left at L5-S1.  In addition, the private physician indicated that he discussed with the Veteran surgical options including a repeat microdiscectomy, but the Veteran indicated that he felt his symptoms were not severe enough for another surgical procedure at that point.  

A July 2009 private treatment record and accompanying physician statement indicate that the Veteran complained of low back and right lower extremity pain.  The private physician noted that the Veteran reported "having ups and downs with regards to his symptoms, but overall he has never really been completely pain free."  Upon examination, the private physician determined that the Veteran's gait and muscular strength were normal.  

As indicated above, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, but may consider post-reduction evidence in the context of evaluating whether the condition had actually improved.  

In March 2010, the Veteran submitted a statement in support of the appeal.  In this statement, the Veteran indicated that during the September 2009 VA examination he was experiencing "great discomfort" in his right lower back and right leg.  The Veteran further indicated that he was asked about symptoms in his left leg, and "at that time it was doing ok."  The Veteran explained that in many visits with his private physician, he had been told that his condition will not completely resolve, and would likely continue to worsen.  

Private treatment records from January 2011 indicate that the Veteran underwent a repeat microdiscectomy at left L5-S1 and discectomy at right L5-S1.  The January 2011 private operative report provides a diagnosis of recurrent herniated nucleus pulposus L5-S1 with bilateral S1 radiculopathy. 

A September 2011 VA examination report indicates that the Veteran complained of mild intermittent pain and mild paresthesias in both legs.  The Veteran reported that the January 2011 surgery was due to increased pain in both legs.  The Veteran also reported that his leg symptoms had been increasing since August 2011, but were improved as compared to prior to the January 2011 surgery.  Upon examination, the VA examiner determined that the Veteran's gait, sensation, reflexes, and muscular strength were normal.  The VA examiner indicated that the Veteran presented with mild involvement of the left sciatic nerve.  

In review of all the lay and medical evidence of record, the Board finds that improvement of the left lower extremity radiculitis was not demonstrated by a preponderance of the evidence at the time of the February 2010 rating reduction.  Although the Veteran did not report left lower extremity pain upon VA examination in September 2009, the evidence of record indicates that the Veteran's symptoms have consistently been described as intermittent and variable in nature.  The Veteran is competent to describe symptoms of left leg pain and paresthesias that he experiences, and the Board finds his reports that these symptoms are intermittent and recurrent to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, these reports are reflected in VA and private medical records across the appeal period.  In addition, while the September 2009 VA examiner indicated the Veteran presented with a normal physical examination, the evidence of record indicates that at no point during the appeal period did the Veteran's symptoms of left lower extremity pain result in complaints of leg weakness, alterations in gait, loss of sensation, diminished reflexes, or decreased muscular strength.  See December 2007 and September 2008 VA Examination Reports.  Finally, in October 2008, the Veteran's private physician discussed a repeat left microdiscectomy to treat a bulging disc at L5-S1, which the Veteran ultimately underwent in January 2011.  While evidence of the surgical procedure was not before the RO at the time of the rating reduction, the Board finds the fact that the Veteran underwent a surgical procedure recommended to him before the rating reduction indicative that improvement had not occurred when the Veteran's rating was reduced.  

Under these circumstances, the Board cannot conclude that the weight of the evidence shows an improvement in the Veteran's left lower extremity radiculitis that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 20 percent rating for his service-connected left lower extremity radiculitis.  


ORDER

The reduction of a 20 percent disability rating for the service-connected left lower extremity radiculitis, effective June 1, 2010, was not proper, and restoration of the 20 percent disability rating from June 1, 2010, is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


